 

 

USDC SDNY
UNITED STATES DISTRICT COURT BOCUMENT
SOUTHERN DISTRICT OF NEW YORK RLECTRONICALLY FILED

 

 

 

cose eee ee Se x p Oc +:
REJWANUL ISLAM, NASIR AHMED, IMRAN ‘DATE FILED: ‘DEC U2 ZO
HUSSAIN, and CHRISTINA FALCON, individually and:

 

 

 

on behalf of others similarly situated,

Plaintiffs, : MEMORANDUM DECISION

AND ORDER
-against-

18 Civ. 3091 (GBD) (RWL)
MORGANS HOTEL GROUP MANAGEMENT LLC,

and any other related entities,

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Rejwanul Islam, Nasir Ahmed, Imran Hussain, and Christina Falcon bring this
putative collective and class action against Defendant Morgans Hotel Group Management LLC
under the Fair Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”). (Second
Am. Class Action Compl. (“SAC”), ECF No. 44.) Defendant moves to dismiss Falcon from this
action pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(c), arguing that Falcon’s
employment by a third-party staffing agency rather than by Defendant deprives her of a cause of
action against Defendant. (Notice of Mot. to Dismiss Second Am. Class Action Compl. as to Pl.
Christina Falcon, ECF No. 47; Mot. to Dismiss Second Am. Compl. as to Pl. Christina Falcon
(“Def.’s Mem.”), ECF No. 47-1.)

Before this Court is Magistrate Judge Robert W. Lehrburger’s August 27, 2019 Report and
Recommendation (the “Report”), recommending that Defendant’s motion to dismiss be
denied. (Report, ECF No. 55, at 1.) Magistrate Judge Lehrburger advised the parties that failure

to file timely objections to the Report would constitute a waiver of those objections on appeal. (Jd.
at 9.) No objections have been filed. Having reviewed the Report for clear error and finding none,
this court ADOPTS the Report and denies Defendant’s motion to dismiss.
I. FACTUAL BACKGROUND

All named Plaintiffs worked as servers at events hosted by Defendant. (SAC J 1, 9-12.)
Although Plaintiffs Islam, Ahmed, and Hussain were employed directly by Defendant, (id. J] 9-
11), Plaintiff Falcon was assigned to work for Defendant through a third-party staffing agency,
(id. F§ 12, 31). At some of Defendant’s events, the entire service staff was comprised of
individuals like Falcon who were employed by such agencies. (/d. J 31.)

According to Plaintiffs, Defendant represented to its customers that “16% of food,
beverage & room rental total for the event will be added to your account as a gratuity and is fully
distributed to service staff assigned to your event.” (Jd. (emphasis omitted).) Plaintiffs allege that
notwithstanding such representations, Defendant did not distribute any gratuity to Falcon or other
similarly situated individuals, (id.), and instead unlawfully “withheld and retained portions of
gratuities” that Defendant collected, (id. § 74). Falcon’s only claim in this action is for unpaid tips
and gratuities. (See id. J 71-76.)

Il. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. F ischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). “In clear error review, a court
should reverse a finding only if it is ‘left with the definite and firm conviction that a mistake has

999

been committed,’ and not merely if it ‘would have decided the case differently. Hernandez v.
City of New York, No. 11 Civ. 6644 (KPF) (DF), 2015 WL 321830, at *2 (S.D.N.Y. Jan. 23, 2015)
(quoting Easley v. Cromartie, 532 U.S. 234, 242 (2001)).
B. Rule 12(b)(6) Failure to State a Claim.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
US. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff
must demonstrate “more than a sheer possibility that a defendant has acted unlawfully”; stating a
facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. (citation omitted).
The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief.” Id.; see also
Targum v. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of
Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

C. Rule 12(c) Judgment on the Pleadings.

A party may move for judgment on the pleadings “fa]fter the pleadings are closed—but

early enough not to delay trial[.]” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

. if, from the pleadings, the moving party is entitled to judgment as a matter of law.” Burns Int'l
Sec. Servs., Inc. v. Int’l Union, United Plant Guard Workers of Am. (UPGWA) & Its Local 537,
47 F.3d 14, 16 (2d Cir. 1995). The standard for addressing a motion for judgment on the pleadings
pursuant to Rule 12(c) is the same as the standard used in evaluating a motion to dismiss under
Rule 12(b)(6). See L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011).

WI. PLAINTIFF FALCON SUFFICIENTLY ALLEGES
A CLAIM AGAINST DEFENDANT

Magistrate Judge Lehrburger correctly determined that Falcon sufficiently alleges a claim
for unpaid tips and gratuities under the NYLL, which prohibits employers from retaining gratuities
meant for employees. Section 196-d of the NYLL states, in pertinent part:

No employer or his agent or an officer or agent of any corporation, or any other

person shall demand or accept, directly or indirectly, any part of the gratuities,

received by an employee, or retain any part of a gratuity or of any charge purported

to be a gratuity for an employee.

N.Y. Lab. Law § 196-d. New York wage regulations further provide that “Section 196-d of the
New York State Labor Law prohibits employers from demanding, accepting, or retaining, directly
or indirectly, any part of an employee’s gratuity or any charge purported to be a gratuity.” N.Y.
Comp. Codes R. & Regs. tit. 12, § 146-2.18.

Drawing all reasonable inferences in Plaintiff's favor, as is appropriate on a motion to
dismiss, the complaint adequately alleges that Defendant employed Falcon, (Report at 6 (citing
SAC §f 12, 16)), and that Defendant improperly retained gratuities intended for Falcon, (id. (citing
SAC 99 31, 74)). Moreover, as Magistrate Judge Lehrburger correctly found, Defendant’s attempt
to narrow the scope of Section 196-d is unavailing. Specifically, relying on the New York Court
of Appeals decision in Barenboim v. Starbucks Corp., 21 N.Y.3d 460 (2013), Defendant tries to

argue that Section 196-d does not require an employer to distribute gratuities to all its employees,

but instead gives the employer discretion to distribute any gratuities collected to select employees.
(Def.’s Mem. at 4-5.) Defendant contends that it therefore properly excluded employees of third-
party staffing agencies from its distribution of gratuities. (/d.) As Magistrate Judge Lehrburger
appropriately found, however, although “Barenboim ‘may support the position’ that an employer
has ‘latitude’ in determining how a tip pool is distributed among workers[,] Barenboim ‘certainly
does not support the position that a caterer can elect to retain a mandatory gratuity charge for
itself.’” (Report at 9 (quoting Pls.” Mem. of Law in Opp’n to Def.’s Mot. to Dismiss the Second
Am. Compl. as to Pl. Christina Falcon, ECF No. 52, at 1).) Accordingly, Falcon’s claim for unpaid
tips and gratuities withstands Defendant’s motion to dismiss.
IV. CONCLUSION
Magistrate Judge Lehrburger’s Report is ADOPTED. Defendant’s motion to dismiss,

(ECF No. 47), is DENIED. The Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York
December 2, 2019
SO ORDERED.

Gute B Datfo

R . DANIELS
ited States District Judge

 
